DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/17/2019. Claims 1-10 are pending and considered below.

Drawings
The drawings are objected to because FIG. 1 and FIG. 2 are schematic method diagrams without the text required to illustrate the method.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 8, the claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim limitations includes either transitory or non-transitory embodiments of a device. The claim should be amended to require a non-transitory storage device in order to preclude the device from being a signal.
Regarding claims 9-10, the claims do not fall within at least one of the four categories of patent eligible subject matter because the computer program is software per se.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiruma (US-2020/0139990-A1, hereinafter Hiruma).
Regarding claim 1, Hiruma discloses:
receiving environment data (paragraphs [0028] and [0033]; and FIG. 1, information acquisition unit-102);
determining and/or detecting a fire based on the environment data (paragraph [0069] and FIG. 1, cause identification unit-104);
determining a distance of the fire from a road to be traveled by the vehicle and/or from a planned trajectory of the vehicle (paragraph [0131], indicates that a fire has occurred in the vicinity of the stop position of the subject vehicle; and FIG. 1, situation determination unit-105);
determining a danger level posed by the fire to the vehicle occupants based on the determined distance (paragraphs [0129] and [0131]; FIG. 1, travel plan storage unit-101, cause identification unit-104, situation determination unit-105, travel plan change unit-106, and travel plan execution unit-107; and FIG. 6, move subject vehicle to non-dangerous location by autonomous driving and stop subject vehicle-S505); and
generating an output signal for operating the vehicle based on the determined danger level (paragraphs [0100-0107]; FIG. 1, vehicle control unit-201, power train drive unit-202, brake drive unit-203, and steering drive unit-204; and FIG. 5, travel plan for abnormality caused by disaster-S401, 
Regarding claim 2, Hiruma further discloses:
decelerating the vehicle, based on the output signal (paragraphs [0100-0107]; FIG. 1, vehicle control unit-201, and brake drive unit-203; and FIG. 5, decelerate to stop at target stop position by autonomous driving-S408); and
such that the vehicle comes to a stop at a safe distance from the fire when the determined danger level exceeds a predefined danger level (paragraphs [0129] and [0131]; FIG. 1, travel plan storage unit-101, cause identification unit-104, situation determination unit-105, travel plan change unit-106, and travel plan execution unit-107; and FIG. 6, move subject vehicle to non-dangerous location by autonomous driving and stop subject vehicle-S505).
Regarding claim 8, Hiruma further discloses:
wherein a device is configured to perform steps of the method (paragraphs [0026-0044] and [0139]; and FIG. 1, electronic control device-100, travel plan storage unit-101, information acquisition unit-102, abnormality detection unit-103, cause identification unit-104, situation determination unit-105, travel plan change unit-106, travel plan execution unit-107, and vehicle control unit-201).
Regarding claim 9, Hiruma further discloses:
wherein a computer program includes commands such that when the computer program is executed by a computer, causes the computer to perform the method (paragraphs [0026-0044] and [0139]; and FIG. 1, electronic control device-100, travel plan storage unit-101, information acquisition unit-102, abnormality detection unit-103, cause identification unit-104, situation determination unit-105, travel plan change unit-106, travel plan execution unit-107, and vehicle control unit-201).


Regarding claim 10, Hiruma further discloses:
wherein the computer program is stored in a machine-readable storage medium (paragraphs [0026-0044] and [0139]; and FIG. 1, electronic control device-100, travel plan storage unit-101, information acquisition unit-102, abnormality detection unit-103, cause identification unit-104, situation determination unit-105, travel plan change unit-106, travel plan execution unit-107, and vehicle control unit-201).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma, as applied to claims 1 and 2 above, and further in view of Jarvis et al. (“Robot Path Planning in High Risk Fire Front Environments”, Intelligent Robotics Research Centre, Monash University, Melbourne, Australia, Nov. 21-24, 2005, hereinafter Jarvis).
Regarding claim 3, Hiruma does not disclose that a safe distance between a vehicle and a fire is determined based on the classification of the fire. However, Jarvis discloses path planning for a robotic vehicle with cost determined by a weighted sum of distance and fire front exposure related values, including the following features:
wherein the safe distance is determined based on the determined or detected fire (IV. Low Risk Paths In Fire Front Environments).

Regarding claim 4, Hiruma does not disclose that the danger level of a fire is determined based on the classification of the fire. However, Jarvis further discloses:
wherein the determination of the danger level includes classifying the danger level into predefined classes (IV. Low Risk Paths In Fire Front Environments).
Jarvis teaches that the path for a robotic vehicle should be planned based on a weighted sum of distance and fire front exposure related values such as direction and velocity of the wind, weather conditions, the flammability of the fuel, and the effectiveness of fire fighting effort (IV. Low Risk Paths In Fire Front Environments). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the required distance between a vehicle and a fire based on the classification of the fire of Jarvis into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing damage to a vehicle and danger to the passengers in the vehicle. A person of .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma, as applied to claim 1 above, and further in view of Davis (US-2016/0381440-A1, hereinafter Davis).
Regarding claim 5, Hiruma does not disclose an infrared camera. However, Davis discloses a mobile monitoring process, including the following features:
obtaining the environment data using an infrared camera (paragraphs [0069-0071]).
Davis teaches that a fire truck should include infrared and/or fiber optics sensors to detect whether a fire temperature exceeds a pre-programmed limit (paragraph [0070]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the infrared camera of Davis into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of obtaining accurate data regarding the condition of a fire. A person of ordinary skill would know that the required safe distance between a vehicle and a fire depends on the temperature of the fire.
Regarding claim 6, Hiruma does not disclose determining a temperature of a fire. However, Davis further discloses:
determining a temperature of the fire, in particular a surface temperature of a burning object, based on the environment data (paragraphs [0069-0071]).
Davis teaches that a fire truck should include infrared and/or fiber optics sensors to detect whether a fire temperature exceeds a pre-programmed limit (paragraph [0070]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the infrared camera of Davis into the method of decelerating a vehicle to a stop .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruma, as applied to claim 1 above, and further in view of Yopp (US-2015/0066282-A1, hereinafter Yopp).
Regarding claim 7, Hiruma does not disclose providing data from a vehicle to a server. However, Yopp discloses transmitting driving instructions to an autonomous vehicle via the network based on a driver status transmitted from a vehicle to a server, including the following features:
providing another signal to an external server and/or tele-operator when, based on the determined or detected fire, a road to be traveled by the vehicle is impassable to the vehicle, and/or, based on the determined danger level, the vehicle has been decelerated, and/or is meant to be decelerated, to a standstill (paragraphs [0027-0031]; FIG. 1, vehicle-101, network-120, and server-125; and FIG. 3, receive message re vehicle status-310, and determine action-320).
Yopp teaches that a server should receive a message from a vehicle when the vehicle detects dangerous environmental conditions, such as a brush fire causing thick smoke to cover a roadway (paragraphs [0027-0031]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the vehicle to server communication of Yopp into the method of decelerating a vehicle to a stop based on detection of a fire in the surrounding environment of Hiruma. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of sharing safety data among vehicles. A person of ordinary skill would be familiar with vehicle-to-vehicle and vehicle-to-server communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667